DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-14 in the reply filed on 12/1/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
_____________________________________________________________________
Claims 1-4 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KRIVEN et al. (US 6,361,888) in view of KENNEDY et al. (US 5,580,643).
With respect to claims 1 and 4, 
KRIVEN et al. does not explicitly disclose a first coating layer of silicon carbide on the fiber. KENNEDY et al. discloses a coating for the fibers that prevent undesirable oxidation of the fibers (Abstract). The coating is a silicon carbide, which acts as an oxygen getterer (Column 13, lines 65-68; Column 14, lines 1-15) is placed onto the reinforcing material and additional coating applied thereon (Column 15, lines 15-65). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a silicon carbide coating on the fibers of KRIVEN et al., and then to apply the other coatings, as taught by KENNEDY et al. so that the fibers can be protected from undesirable oxidation. 
With respect to claims 2 and 3, KENNEDY et al. discloses that the thickness of any coating on the fibers to afford protection to the fiber material should be between 0.2 and 20 microns (e.g., 200-20,000 nanometers) (Column 16, lines 10-35). 
With respect to claims 8 and 11, KRIVEN et al. discloses a ceramic composite (Abstract) comprising a metastable interphase material, a second material, a ceramic matrix phase and a reinforcing phase embedded in the matrix phase . The reinforcing phase comprises fibers and the interphase material is a coating that surrounds the fibers material (Column 4, lines 25-45). The metastable phase is a ceramic oxide (Column 5, lines 10-45), such as beta cristobalite (Column 6, lines 39-68) which undergoes a crystal structure transformation when heated to alpha cristobalite and forms microcracks upon crystal structure transformation (Column 7, lines 25-35). The fiber is a ceramic fiber (Column 8, lines 33-55). 
KRIVEN et al. does not explicitly disclose a first coating layer of silicon carbide on the fiber. KENNEDY et al. discloses a coating for the fibers that prevent undesirable oxidation of the fibers (Abstract). The coating is a silicon carbide, which acts as an oxygen getterer (Column 13, lines 65-68; Column 14, lines 1-15) is placed onto the reinforcing material and additional 
With respect to claims 9 and 10, KENNEDY et al. discloses that the thickness of any coating on the fibers to afford protection to the fiber material should be between 0.2 and 20 microns (e.g., 200-20,000 nanometers) (Column 16, lines 10-35). 


____________________________________________________________________________
Claims 5-7 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KRIVEN et al. (US 6,361,888) in view of KENNEDY et al. (US 5,580,643) as applied to claims 1-4 and 8-11 above, and further in view of CARPENTER et al. (US 5,723,213).
With respect to claims 5 and 12 and 6 and 13, 
With respect to claims 7 and 14, CARPENTER et al. also discloses that it is known to chemically poisoning successive layers with impurities (Column 1, lines 60-68; Column 2, lines 1-10). Thus, it is known in the art to have successive layer with impurities added and therefore the successive layer of SiC would not be the same composition as the first since it would have an impurity. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ALEX B EFTA/Primary Examiner, Art Unit 1745